DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, there is lack of structural relationship between the control circuitry, as recited in line 7, with the remaining elements of the claim (the control circuitry is one of the elements of the senor device, but the recitation that the control circuitry is for controlling the operation of the sensor device does not provide any structural relationship between the control circuitry and the other elements of the sensor device).
In claim 2, “the thermal conductivity” should be changed to --a thermal conductivity-- in lines 7-8.
In claim 10, there is lack of antecedent basis in the claim for “the respective temperature characteristics” of the first heating bridge in lines 4-5, and “the respective temperature characteristics” of the first sensing bridge in lines 6-7.
In claim 11, there is lack of structural relationship between the control circuitry, as recited in line 19, with the remaining elements of the claim (the control circuitry is one of the elements of the senor device, but the recitation that the control circuitry is for controlling the operation of the sensor device does not provide any structural relationship between the control circuitry and the other elements of the sensor device); and it is not clear what element’s thermal conductivity is being referred to by a “thermal conductivity” in line 35.

Claims 3-9 and 12-14 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, there is lack of antecedent basis in the claim for “the respective temperature characteristics” of the first heating bridge in lines 4-5, and “the respective temperature characteristics” of the first sensing bridge in lines 6-7.
In claim 11, it is not clear what element’s thermal conductivity is being referred to by a “thermal conductivity” in line 35.
In claim 15, it is not clear which of the measured thermal conductivities recited in lines 16-17 and 23-24 of base claim 1 is being referred to by “the thermal conductivity” recited in line 10.
Claims 12 and 13 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

Claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine a first and a second temperature coefficient of a temperature dependency function of the thermal conductivity of the natural gas at the first and the second measuring temperature; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claims 1, 14, and 15).
A sensor device for determining the thermal capacity of a natural gas, wherein the sensor device is configured to determine from the first and the second measuring step a first temperature coefficient and a second temperature coefficient of a temperature dependency function of a thermal conductivity; and determine the thermal capacity of the natural gas based on a fitting function, wherein the fitting function is dependent on the first and the second temperature coefficient (claim 11).
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the objections and rejections stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/24/22